NO. 12-12-00011-CR

                              IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

COREY DARNELL WEBB,                                          §              APPEALS FROM THE 7TH
APPELLANT

V.                                                           §              JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                     §              SMITH COUNTY, TEXAS

                                            MEMORANDUM OPINION
                                                PER CURIAM
         Corey Darnell Webb appeals his conviction for aggravated assault of a public servant, for
which he was sentenced to imprisonment for fifty years. He further challenges the trial court’s
denial of his amended motion to withdraw his guilty plea as well as the juvenile court’s order
transferring the matter to district court. Appellant’s counsel filed a brief in compliance with Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                      BACKGROUND
         Following a discretionary transfer of this matter from juvenile court,1 Appellant was charged
by indictment with aggravated assault of a public servant and pleaded “not guilty.” The matter
proceeded to a jury trial. During trial, Appellant elected to change his plea to “guilty.” The trial
court admonished Appellant, took his plea of guilty under advisement, and ordered a presentence

         1
           Appellant was a juvenile when the facts giving rise to this case occurred. On August 26, 2010, the juvenile
court entered an order of discretionary transfer to the district court and, further, ordered that Appellant be “dealt with as an
adult.”
investigation report. Thereafter, Appellant moved to withdraw his “guilty” plea. The trial court
denied Appellant’s motion. Ultimately, the trial court found Appellant “guilty” as charged and
sentenced him to imprisonment for fifty years. This appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal can
be predicated. He further relates that he is well acquainted with the facts in this case. In compliance
with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978),
Appellant’s brief presents a chronological summation of the procedural history of the case and further
states that Appellant’s counsel is unable to raise any arguable issues for appeal. 2 We have likewise
reviewed the record for reversible error and have found none.


                                                    CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted and the trial court’s judgment is affirmed.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five days
of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise him of his
right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252
S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the Texas Court of
Criminal Appeals, he must either retain an attorney to file a petition for discretionary review on his
behalf or he must file a petition for discretionary review pro se. Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the last timely motion

         2
          Counsel for Appellant certified in his brief that he provided Appellant with a copy of the brief. Appellant was
given time to file his own brief in this cause. The time for filing such a brief has expired and no pro se brief has been
filed.

                                                           2
for rehearing that was overruled by this court.                     See TEX. R. APP. P. 68.2.   Any petition for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P.
68.3(a). Any petition for discretionary review should comply with the requirements of Texas Rule
of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered July 3, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)




                                                                3
                                     COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                             JUDGMENT

                                              JULY 3, 2013


                                         NO. 12-12-00011-CR


                                    COREY DARNELL WEBB,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                              Appeal from the 7th Judicial District Court
                         of Smith County, Texas. (Tr.Ct.No. 007-1350-10)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      4